ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
U.S. BANK, NATIONAL                                       GERMAN AMERICAN
ASSOCIATION, AS BAFC 2007-1                               BANCORP, INC.
John S. (Jay) Mercer                                      James D. Johnson
Mercer Belanger, P.C.                                     Kyle R. Rudolph
Indianapolis, Indiana                                     Jackson Kelly PLLC
                                                          Evansville, Indiana
Aaron J. Stucky
Vorys, Sater, Seymour, and Pease LLP
Cincinnati, Ohio
ATTORNEY FOR APPELLANTS
TRISTAN C. BRIONES II AND CHASE
                                                                       Sep 22 2015, 9:57 am
HOME FINANCING LLC
Gregory A. Kahre
Evansville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

U.S. Bank, National Association,                          September 22, 2015
as BAFC 2007-1, successor in                              Court of Appeals Case No.
interest to National City                                 87A01-1409-MF-366
Mortgage Co.,                                             Appeal from the Warrick Circuit
                                                          Court
Appellant-Plaintiff,
                                                          The Honorable Robert R. Aylsworth,
        v.                                                Special Judge
                                                          Cause No. 87C01-0803-MF-125
R. Glenn Miller, Jr. a/k/a R.
Glenn Miller, Melinda F. Miller,
German American Bankcorp,
Inc., successor in interest to Bank



Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                   Page 1 of 30
of Evansville, and United States
of America,1
Appellees-Defendants.



German American Bankcorp,
Inc., successor in interest to Bank
of Evansville,
Cross-Claimant and Third-Party

Plaintiff,

      v.

R. Glenn Miller, Jr., a/k/a R.
Glenn Miller, Melinda F. Miller,
Tristan C. Briones, II, Chase
Home Financing, LLC,
successor in interest to Shelter
Mortgage Company, LLC, and
Republic Bank & Trust
Company,
Cross-Claimants and Third-Party
Defendants.



Kirsch, Judge.




1
 The Millers, the United States of America, and Republic Bank & Trust Company do not participate in this
appeal. However, pursuant to Indiana Appellate Rule 17(A), a party of record in the trial court is a party on
appeal.



Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                       Page 2 of 30
[1]   In this action to foreclose a first priority mortgage against property previously

      owned by Melinda F. Miller and R. Glen Miller, Jr. (“the Millers”), U.S. Bank,

      National Association, as BAFC 2007-1 (“U.S. Bank”) (successor in interest to

      National City Mortgage Co. (“NCM”)),2 Tristan C. Briones II (“Briones”), and

      Chase Home Financing LLC (“Chase”) (collectively, “Appellants”) appeal the

      grant of summary judgment in favor of German American Bancorp, Inc.

      (“German American”) (formerly known as Bank of Evansville), 3 granting

      German American’s previously-subordinate lien a first priority on the basis of

      the merger doctrine.4 On appeal, Appellants raise various issues, which we

      consolidate and restate as:

               I. Whether the trial court erred when it set aside the default judgment
               entered against Bank of Evansville in NCM’s mortgage foreclosure,
               having found that the default judgment was void for lack of notice to
               Bank of Evansville, which prevented the trial court from obtaining
               personal jurisdiction; and
               II. Whether the trial court erred when it entered summary judgment in
               favor of German American determining that German American’s




      2
       On October 7, 2008, NCM assigned its interest in the judgment of foreclosure on the Millers’ property to
      U.S. Bank, who in turn bought the property at a sheriff’s sale and resold it to Briones in January 2009. We
      will refer to U.S. Bank, NCM, or both, as is applicable.
      3
        In January 2011, Bank of Evansville merged with German American, leaving German American as the
      successor and surviving legal entity. In November 2011, the trial court granted Bank of Evansville’s motion
      to substitute German American as the real party in interest. We will refer to German American, Bank of
      Evansville, or both, as is applicable.
      4
       Briones and Chase have, together, filed one appellants’ brief, one appendix, and one supplemental
      appendix. For ease of reference we will refer to those documents as “Briones’s Br.,” “Briones’s App.,” and
      “Briones’s Supp. App.” U.S. Bank has filed its own appellant’s brief and appendix, which we will refer to as
      “U.S. Bank’s Br.” and “U.S. Bank’s App.” In response to both appellants’ briefs, German American has filed
      one appellee’s brief and one appendix, which we will refer to as “Appellee’s Br.” and “Appellee’s App.”



      Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                       Page 3 of 30
              junior mortgage was entitled to first priority because the common law
              doctrine of merger extinguished U.S. Bank’s priority interest.
[2]   We affirm in part, reverse in part, and remand.5


                                                    Summary
[3]   This case began more than seven years ago. What started as a simple

      foreclosure of NCM’s mortgage against the Millers’ Newburgh, Indiana

      property (“the Property”), became complicated when senior lienholder NCM

      named junior lienholder Bank of Evansville as a defendant in the foreclosure

      action, but failed to serve notice to the proper address. The trial court entered

      judgment of foreclosure in favor of NCM and against the Millers, and it entered

      judgment of default against Bank of Evansville. NCM assigned its foreclosure

      judgment to U.S. Bank, who purchased the Property at a sheriff’s sale and, in

      turn, resold the Property to Briones.


[4]   Thereafter, Bank of Evansville filed a motion both to set aside the judgment of

      default and to add Briones as a necessary third-party defendant, which the trial

      court granted. About one month later, and as a separate action, NCM filed a

      complaint for strict foreclosure, claiming that Bank of Evansville’s interest was

      a cloud on the title and asking that its junior lien on the Property be




      5
       U.S. Bank filed a motion for oral argument; however, we have determined that oral argument is not
      necessary for the resolution of the instant appeal. Accordingly, we deny U.S. Bank’s motion in a separate
      order issued contemporaneously with this opinion.

      Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                     Page 4 of 30
      extinguished. This strict foreclosure action was consolidated into the original

      foreclosure action by consent of the parties.


[5]   Cross-claims and third-party complaints added Chase and Republic Bank &

      Trust Company (“Republic Bank”) as parties to Bank of Evansville’s action to

      foreclose on its junior mortgage. German American, who was substituted for

      Bank of Evansville as the real party in interest, filed a motion for summary

      judgment, and U.S. Bank filed a cross-motion asking that summary judgment

      be entered in its favor to allow an adjudication of German American’s rights

      and remedies pursuant to Indiana Code section 32-29-8-4 (“I.C. § 32-29-8-4”).

      Following a hearing, the trial court, rejecting U.S. Bank’s argument that I.C. §

      32-29-8-4 should apply to the facts of the instant action, applied the common

      law merger doctrine from our Supreme Court’s decision in Citizens State Bank of

      New Castle v. Countrywide Home Loans, Inc., 949 N.E.2d 1195 (Ind. 2011).

      Finding that merger caused U.S. Bank’s priority interest to be extinguished, the

      trial court granted summary judgment and a priority interest to German

      American’s previously subordinate interest.




      Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 5 of 30
                                    Facts and Procedural History
[6]   The undisputed relevant facts are that, in October 2006, the Millers borrowed

      approximately $774,5006 from NCM7 to purchase the Property. To secure the

      loan, the Millers executed a promissory note and mortgage, pledging the

      Property as collateral. That same month, NCM’s mortgage was recorded as a

      first priority lien with the Warrick County Recorder.


[7]   One month later, the Millers obtained a home equity line of credit (“HELOC”)

      from Bank of Evansville. To secure the $25,000 line of credit, the Millers

      executed a second mortgage on the Property, which was recorded with the

      Warrick County Recorder in November 2006. This HELOC mortgage was

      second in priority and was recorded prior to a notice of federal tax lien in the

      amount of $168,382, which the United States of America filed against the

      Property in October 2007.


[8]   After the Millers defaulted on their loan, NCM filed a complaint on the note

      and to foreclose the mortgage in March 2008, naming as defendants: (1) the

      Millers; (2) Bank of Evansville; and (3) the United States. The HELOC

      mortgage reflected that Bank of Evansville’s address was 4424 Vogel Road;




      6
        For the purposes of this decision, the exact dollar amounts are not important; therefore, we will generally
      refer only to the dollar amounts and will omit the change.
      7
        The Millers initially entered into the promissory note and mortgage with National City Bank, who assigned
      that mortgage to National City Mortgage Co. (“NCM”), a subsidiary of National City Bank. Briones’s App. at
      95, 112. Because NCM held the mortgage at the time the complaint for foreclosure was filed, we refer to
      NCM as the party in interest.

      Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                        Page 6 of 30
      however, NCM mistakenly served the notice to 8121 Newbury Road. Bank of

      Evansville did not have an office on Newbury Road; instead, this address was

      listed with the Secretary of State on a form memorializing Bank of Evansville’s

      corporate name reservation, which had expired in 1998. Bank of Evansville did

      not file a notice of appearance and later claimed it had not known about the

      foreclosure.


[9]   NCM filed a motion for summary judgment on its foreclosure complaint in

      May 2008, to which neither the Millers nor Bank of Evansville responded. On

      July 2, 2008, the trial court, noting that all of the defendants were properly

      before the court by service of process, granted summary judgment in favor of

      NCM as to all defendants (“Decree of Foreclosure”). The trial court: (1)

      entered a default judgment against Bank of Evansville;8 (2) awarded NCM a

      “personal summary judgment”9 against the Millers in the amount of

      $769,425.73;10 and (3) determined that the United States had a valid judgment

      lien on the Property with a one-year right of redemption to satisfy its tax lien.




      8
       The order itself provided, that “the defendant, Bank of America, not having appeared or filed a responsive
      pleading herein is in default.” Briones’s App. at 32 (emphasis added). “Bank of America” is not a party to this
      conflict; during the July 25, 2013 hearing, James Johnson, counsel for Bank of Evansville, stated, “[T]hey
      meant Bank of Evansville.” 2013 Hr’g Tr. at 44.
      9
       Indiana Code section 32-30-10-5 in pertinent part provides that in rendering judgment of foreclosure, the
      courts shall “(1) give personal judgment against any party to the suit liable upon any agreement for the
      payment of any sum of money secured by the mortgage”; and “(2) order the mortgaged premises . . . to be
      sold first before the sale of other property of the defendant.”
      10
        This amount was calculated as follows: “the principal amount of $738,081.50, plus interest and late
      charges in the amount of $29,686.23 to March 25, 2008, plus the net sum of $658.00 expended by [NCM] for
      continuation of title necessary for these proceedings and for advances made by [NCM], plus attorney’s fees in
      the amount of $1,000.00, making this judgment a total amount of $769,425.73 . . . .” U.S. Bank App. at 47.

      Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                       Page 7 of 30
       Briones’s App. at 32. The trial court ordered that the Property be sold at sheriff’s

       sale and foreclosed both NCM’s mortgage as a first priority lien and the equity

       of redemption of all defendants and all persons claiming under and through

       those defendants.


[10]   NCM assigned its foreclosure judgment to U.S. Bank for an unknown value in

       October 2008, and U.S. Bank, in turn, purchased the Property at sheriff’s sale

       for $528,500, approximately $240,000 less than the amount of NCM’s

       judgment. That same month, U.S. Bank recorded its sheriff’s deed with the

       Warrick County Recorder. In January 2009, U.S. Bank sold the Property to

       Briones by means of a special warranty deed, which was recorded in April

       2009. Briones paid about $450,000 for the Property, $220,000 of which he

       borrowed from, and was secured by a mortgage to, Chase.11 2013 Hr’g Tr. at

       27.12 Chase filed its mortgage lien against the Property, which was superior to a

       commercial real estate mortgage lien held by Republic Bank.




       11
         On or about March 18, 2009, the Property was sold by U.S. Bank to Briones; the sale was facilitated by a
       purchase money mortgage that Briones entered into with Shelter Mortgage Company. Both Briones’s
       conveyance and Shelter’s mortgage were recorded with the Warrick County Recorder in April 2009. Chase
       Home Financing, LLC (“Chase”) is the assignee of all interest in and to Briones’s mortgage with Shelter.
       Shelter was named in German American’s motion to set aside. Thereafter, Chase was named as the true
       party in interest. To avoid confusion, we will refer to the entity that held Briones’s mortgage as Chase.
       12
          Judge David O. Kelley initially presided over the proceedings of this foreclosure action, but he withdrew in
       late 2012. Prior to withdrawing, Judge Kelley held a hearing, on June 19, 2012, to address the motions for
       summary judgment filed by German American and U.S. Bank to foreclosure the HELOC mortgage;
       however, no decision was made following this hearing. We will cite to Judge Kelley’s hearing as 2012 Hr’g
       Tr. Judge Robert Aylsworth was appointed as a special judge to this case in December 2012 and held a
       hearing on the same motions for summary judgment on July 25, 2013. We will cite to Judge Aylsworth’s
       hearing as 2013 Hr’g Tr.

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                       Page 8 of 30
[11]   Although the Millers stopped paying on the NCM mortgage in October 2007,

       they continued to make payments on the HELOC until September 2009. In

       October 2009, Bank of Evansville learned that a default judgment had been

       entered against it in NCM’s foreclosure and that the Property securing its

       mortgage had been sold to Briones. The next month, Bank of Evansville filed

       two motions. In the first, Bank of Evansville requested that the default

       judgment be set aside, claiming it was void pursuant to Trial Rule 60(B)(6)

       because it had not been properly served, and, therefore, the trial court did not

       have personal jurisdiction over it. Briones’s App. at 37-58. In connection with

       that motion, Bank of Evansville designated evidence, including an affidavit

       (“Sutton Affidavit”) of Mike Sutton, President and CEO of Bank of Evansville,

       in which Sutton stated that the Bank never received a copy of the summons or

       complaint and was not aware of the litigation or sheriff’s sale until October

       2009. Id. at 54. In the second motion, Bank of Evansville requested that

       Briones, be joined as a necessary third-party defendant pursuant to Trial Rule

       19(A), to ensure the just adjudication of the controversy. Id. at 59-62. The trial

       court held a hearing and granted both motions. Briones entered an appearance,

       as did Chase and Republic Bank, each of whom had liens to protect.


[12]   In January 2010, Bank of Evansville filed its answer and affirmative defenses to

       NCM’s original complaint to foreclose on the Property, as well as a cross-claim

       and third-party complaint against the Millers, Briones, Chase, and Republic




       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 9 of 30
       Bank, to foreclose on the mortgage securing the HELOC.13 Appellee’s App. at

       40-63. Briones filed an amended answer to German American’s third-party

       complaint in December 2011, as well as a third-party complaint against U.S.

       Bank. Id. at 127-44. In his amended pleading, Briones alleged that U.S Bank

       breached the terms of the special warranty deed because “[a]t the time of the

       execution and delivery of said warranty deed by U.S. Bank to Briones, [the

       Property] was not free and clear of all encumbrances, but was still subject to a

       mortgage given by the prior titleholders, [the Millers].” Id. at 134.


[13]   Meanwhile, on January 29, 2010, having already transferred the judgment of

       foreclosure to U.S. Bank, NCM filed a separate complaint for strict foreclosure

       (Cause No. 87C01-1001-MF-37), asking the trial court to extinguish Bank of

       Evansville’s junior lien on NCM’s original mortgage. Appellee’s App. at 64. In

       its complaint, NCM detailed the prior proceedings and noted that it had been

       granted the status of first lienholder by virtue of the Decree of Foreclosure. Id.

       at 65. Bank of Evansville filed an answer and affirmative defenses to NCM’s

       complaint for strict foreclosure. Id. at 92. On May 28, 2010, the strict

       foreclosure action was consolidated into the instant action by consent of the

       parties.




       13
         The HELOC provided, and the mortgage secured, a line of credit to the Millers up to $25,000. There is no
       evidence how much the Millers borrowed from the HELOC. In the letter of default, however, Bank of
       Evansville set forth that, at the time of default, the Millers owed $25,000, plus accrued interest. Appellee’s
       App. at 60. The letter also provided that the Millers had thirty days to dispute the amount owed. Id. at 61.
       We find no evidence in the record before us that the Millers disputed that they owed the amount claimed.

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                      Page 10 of 30
[14]   While this instant action was pending in the trial court, the Indiana Supreme

       Court issued its Citizens decision in June 2011, a decision in which the Court

       applied the merger doctrine to land that was foreclosed and thereafter

       purchased by a mortgagee, thus, leaving the mortgagee with no seniority over a

       junior lienholder erroneously omitted from the foreclosure proceedings. In

       response to that decision, and less than nine months later, in March 2012, the

       Indiana General Assembly enacted I.C. § 32-29-8-4, which effectively overruled

       the portions of Citizens dealing with the merger doctrine. Specifically, this

       statute prevented a senior lienholder’s interest from being “extinguished by

       merger with the title to the property conveyed to a purchaser through a sheriff’s

       deed executed and delivered under IC 32-29-7-10 until the interest of any

       omitted party has been terminated.” Ind. Code § 32-29-8-4(h). Furthermore, it

       provided that “until an omitted party’s interest was terminated,” “any person

       claiming by, through, or under such an owner, is the equitable owner of the

       senior lien upon which the foreclosure action was based and has all rights

       against an omitted party as existed before the judicial sale.” Id. The instant

       case remained pending for more than one year after the enactment of I.C. § 32-

       29-8-4.


[15]   German American was substituted for Bank of Evansville as the real party in

       interest in November 2011. Appellee’s App. at 125. One month later, German

       American filed a motion asking the trial court to enter summary judgment in its

       favor in an amount to cover monies due under its note and mortgage and to

       declare that German American had a valid first lien with priority over all other


       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 11 of 30
       liens and defendants. German American also asked that the trial court

       foreclose the equity of redemption of the Millers and all defendants and persons

       claiming through them and under them and order that the Property, which had

       already been transferred from U.S. Bank to Briones, be sold to satisfy the

       amount of the Millers’ HELOC debt to German American. Although this

       motion was filed six months after our Supreme Court handed down its decision

       in Citizens, German American did not cite to that opinion.


[16]   One month after I.C. § 32-29-8-4 became effective, U.S. Bank filed a cross-

       motion for summary judgment arguing that it was “entitled to an adjudication

       of its rights pursuant to Ind. Code § 32-29-8-4 and summary judgment as a

       matter of law.” Briones App. at 69. Briones and Chase filed a brief in opposition

       to German American’s motion for summary judgment, arguing: (1) that

       German American’s designation of evidence was insufficient; and (2) that

       German American’s reliance on our Supreme Court’s decision in Citizens, as

       support for its motion for summary judgment, was misplaced. Appellee’s App. at

       178-84. Elaborating, Briones and Chase noted that German American had not

       even initially cited to Citizens. Id. at 180. Instead, German American’s

       December 2011 motion for summary judgment was solely directed at the

       liability of the Millers under German American’s 2006 loan documents. Id. It

       was only in a subsequent reply to the response of Republic Bank that German

       American cited to Citizens, questioning whether “it was still feasible under

       Indiana law to foreclose a subordinate lienholder that had been named as a

       defendant in the original foreclosure but apparently not served with process.”


       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 12 of 30
       Id. In June 2012, Judge David Kelley held a hearing on the parties’ motions for

       summary judgment, but did not decide the case prior to the time of his

       withdrawal. Thereafter, Judge Robert Aylsworth was appointed as special

       judge to the case.


[17]   On July 25, 2013 Judge Aylsworth held a hearing on German American’s

       motion for summary judgment. The trial court granted partial summary

       judgment (“Partial Judgment”) in favor of German American on August 21,

       2013. The court concluded that disposition of the “motions for summary

       judgment [was] controlled by the Indiana Supreme Court’s decision in Citizens .

       . . and, pursuant to that case the transfer of title by U.S. Bank to Briones by

       special warranty deed . . . merged U.S. Bank’s mortgage lien into the legal title,

       but did not affect German American’s subordinate mortgage when German

       American did not receive notice of the foreclosure.” Briones App. at 167

       (emphasis added). The Partial Judgment also provided that I.C. § 32-29-8-4 did

       “not apply retroactively to save U.S. Bank from the operation of case law, as

       the statute on its face was effective upon passage, [in March 2012,] long after

       the date of the execution of the U.S. Bank special warranty deed to transfer title

       to Briones.” Id. Accordingly, the trial court concluded “that statute has, in the

       court’s opinion, no applicability or relevance to the matters at issue before the

       court.” Id. The trial court did not specifically rule on, or even mention, the

       pending motion for strict foreclosure.


[18]   U.S. Bank moved for an order certifying the Partial Judgment for interlocutory

       appeal. Briones and Chase joined that motion, which the trial court granted.

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 13 of 30
       U.S. Bank then moved for certification of the trial court’s Interlocutory Order;

       our court denied the requested interlocutory appeal. Following an evidentiary

       hearing regarding German American’s attorney fees,14 the trial court entered its

       final judgment on August 6, 2014, in which it: (1) granted German American a

       judgment against the Millers on the HELOC mortgage in the amount of more

       than $150,000 plus interest; (2) concluded that U.S. Bank’s, Chase’s, and

       Republic Bank’s interests were all “subordinate to German American’s

       interests”; and (3) foreclosed German American’s mortgage on the Property “as

       a first and prior lien subject only to any county real estate tax liens,” ordering

       that “equity of redemption of all of the parties herein and all persons claiming

       under and through them is foreclosed.” U.S. Bank’s App. at 40, 41. Appellants

       now appeal.


                                         Discussion and Decision

                            I. Setting Aside the Default Judgment
[19]   In the July 2008 Decree of Foreclosure, the trial court granted summary

       judgment in favor of NCM, and entered a default judgment against Bank of

       Evansville. In November 2009, Bank of Evansville filed a motion to set aside

       the default judgment, claiming that lack of notice precluded the trial court from




       14
         The evidentiary hearing was held on July 28, 2014, the transcript of which, if any, is not in the record
       before us.

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                       Page 14 of 30
       having personal jurisdiction over Bank of Evansville thus making the default

       judgment void. The trial court agreed and set aside the default judgment.


[20]   The decision to set aside the default judgment made it possible for Bank of

       Evansville to file its complaint to foreclose on its HELOC mortgage, a

       complaint upon which the trial court later entered summary judgment in favor

       of Bank of Evansville, granting it first priority over all other interests in the

       Property. Appellants contend that the trial court abused its discretion when it

       set aside the default judgment. With the goal of reversing summary judgment

       in favor of German American, Bank of Evansville’s successor in interest,

       Appellants insist that, but for the act of setting aside the default judgment, Bank

       of Evansville would have been bound by the Decree of Foreclosure and, thus,

       precluded from filing to foreclose on the HELOC mortgage.


[21]   Bank of Evansville brought its motion to set aside default judgment under Trial

       Rule 60(B)(6), alleging that the default judgment was void for lack of personal

       jurisdiction because it had no notice of NCM’s foreclosure proceedings. A

       motion made under Trial Rule 60(B) to set aside a judgment is addressed to the

       equitable discretion of the trial court. In re Paternity of P.S.S., 934 N.E.2d 737,

       740-41 (Ind. 2010). “Typically, we review a trial court’s ruling on a motion to

       set aside a judgment for an abuse of discretion, meaning that we must

       determine whether the trial court’s ruling is clearly against the logic and effect

       of the facts and inferences supporting the ruling.” Hair v. Deutsche Bank Nat’l

       Trust Co., 18 N.E.3d 1019, 1022 (Ind. Ct. App. 2014) (citing Yoder v. Colonial

       Nat’l Mortg., 920 N.E.2d 798, 800-01 (Ind. Ct. App. 2010)). “However, whether

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 15 of 30
       personal jurisdiction exists over a defendant is a question of law that we review

       de novo.” Id. “A judgment entered where there has been insufficient service of

       process is void for want of personal jurisdiction.” Id. (citing Front Row Motors,

       LLC v. Jones, 5 N.E.3d 753, 759 (Ind. 2014)).


[22]   In its motion to set aside, Bank of Evansville argued that the trial court did not

       obtain personal jurisdiction over it because NCM served the notice of

       foreclosure to the wrong address, and Bank of Evansville did not know it was

       named as a defendant in NCM’s foreclosure proceedings. Bank of Evansville

       attached to its motion the Sutton Affidavit, in which Sutton stated that Bank of

       Evansville’s offices were located on Vogel Road and not Newbury Road, and

       that the Indiana Secretary of State records listed the correct Vogel Road

       address. Bank of Evansville maintained that it did not receive a copy of the

       summons or complaint and was not aware of the litigation or sheriff’s sale. The

       trial court agreed that Bank of Evansville did not have proper notice and set

       aside the default judgment on the basis that the trial court did not have personal

       jurisdiction over Bank of Evansville.


[23]   Our court has recognized, “[j]unior lienholders and others having a junior claim

       or interest in mortgaged property are proper parties to a foreclosure action;

       necessary parties include those with an ownership interest in the property. Both

       proper and necessary parties must be joined in a foreclosure action before that

       action will be binding upon them.” Deutsche Bank Nat’l Trust Co. v. Mark Dill

       Plumbing Co., 903 N.E.2d 166, 169 (Ind. Ct. App. 2009) (emphasis in original)

       (quoting another source), clarified on reh’g, 908 N.E.2d 1272 (Ind. Ct. App.

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 16 of 30
       2009). “The law in this jurisdiction is well settled that a junior lienholder who

       is not made a party to a foreclosure action is in no wise bound by such

       foreclosure and his situation after the foreclosure remained the same as it had

       been before.” Citizens, 949 N.E.2d at 1199; see also Catterlin v. Armstrong, 101
Ind. 258, 264 (1885) (characterizing as “settled” the proposition “[t]hat the

       rights of a junior mortgagee, who was not made a party, are in no manner

       affected by the foreclosure of and sale on a senior mortgage”).


[24]   “Rule 60(B)(6) provides for relief from judgments that are “void.” CitiMortgage,

       Inc. v. Barabas, 975 N.E.2d 805, 816 (Ind. 2012) (citing Shotwell v. Cliff Hagan

       Ribeye Franchise, Inc., 572 N.E.2d 487, 489-90 (Ind. 1991)). “A judgment issued

       without personal jurisdiction is void, and a court has no jurisdiction over a

       party unless that party receives notice of the proceeding.” Id. Bank of

       Evansville’s Vogel Road address was correctly listed on the HELOC mortgage.

       Whether due to oversight or mistakenly choosing the Newbury Road address

       from an expired name reservation form, NCM served the notice to the wrong

       address, and Bank of Evansville did not receive that notice or otherwise know

       about NCM’s action to foreclosure on the Property. Without proper notice, the

       trial court never had jurisdiction over German American. Accordingly, the

       default judgment was void as to German American, and the trial court did not

       abuse its discretion when it set aside the default judgment against Bank of

       Evansville.




       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 17 of 30
[25]   Furthermore, we reject any contention that the trial court set aside the entire

       judgment. Briones’s Br. at 24; U.S. Bank’s Br. at 13. In the Partial Judgment, the

       trial court made its position absolutely clear:

               Judge Kelley’s December 29, 2009 order granting the motion to set
               aside default judgment as to German American and to join Briones as
               a necessary party, expressly addressed “any judgment obtained by
               default,” and no more. This order did not vacate the prior judgment and
               order for foreclosure in its entirety, but expressly set aside only the judgment
               obtained by default against German American. As such, the prior Sheriff’s
               sale and purchase by U.S. Bank, with the subsequent transfer to
               Briones are confirmed as valid in all respects, except as to German
               American, who is entitled to proceed toward a judgment of foreclosure
               . . . .”
       Briones’s App. at 167-68 (emphasis added).


                                       II. Summary Judgment
[26]   Appellants next argue that the trial court erred in granting summary judgment

       to German American, finding that German American had the right to foreclose

       on its HELOC mortgage as a first priority lienholder. We review a grant of

       summary judgment using the same standard as the trial court. Lacy-McKinney v.

       Taylor Bean & Whitaker Mortg. Corp., 937 N.E.2d 853, 858 (Ind. Ct. App. 2010).

       Summary judgment is proper “if the designated evidentiary matter shows that

       there is no genuine issue as to any material fact and that the moving party is

       entitled to a judgment as a matter of law.” Ind. Trial Rule 56(C). We must

       construe all facts and reasonable inferences drawn from them in favor of the

       nonmoving party. Auto-Owners Ins. Co. v. Harvey, 842 N.E.2d 1279, 1282 (Ind.

       2006). We may affirm a summary judgment ruling if it is sustainable on any


       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015          Page 18 of 30
       legal theory or basis found in the evidentiary matter designated to the trial

       court. W. Am. Ins. Co. v. Cates, 865 N.E.2d 1016, 1020 (Ind. Ct. App. 2007),

       trans. denied.


[27]   The facts are not in dispute. The parties agree that U.S. Bank (successor in

       interest to NCM)15 and German American (successor in interest to Bank of

       Evansville)16 each loaned money to the Millers, entered into mortgages with the

       Millers to secure those loans, and properly filed those mortgages with the

       Warrick County Recorder. U.S. Bank’s mortgage secured a loan to the Millers

       in the amount of $774,500, and German American’s mortgage, which was in a

       junior position, secured the Millers’ $25,000 HELOC. Because German

       American is not bound by the original Decree of Foreclosure, due to the default

       judgment being set aside, the question remains as to what rights, if any,

       Appellants have in the strict foreclosure action and what priority interest

       German American has in the foreclosure of its HELOC mortgage.


[28]   In granting summary judgment, the trial court stated:

                5. The disposition of the parties’ motions for summary judgment is
                controlled by the Indiana Supreme Court’s decision in [Citizens] and,
                pursuant to that case the transfer of title by U.S. Bank to Briones by
                the special warranty deed executed on January 27, 2009, after U.S.




       15
         Here, the interests, but not the names of the parties, are significant for our analysis. Therefore, in this
       section of the decision we will refer to any interest of NCM or U.S. Bank as being held by U.S. Bank, unless
       the facts otherwise require.
       16
          Here, again, the interests, but not the names of the parties, are significant for our analysis. Therefore, in
       this section of the decision we will refer to any interest of Bank of Evansville or German American as being
       held by German American, unless the facts otherwise require.

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                         Page 19 of 30
               Bank purchased the [Property] at Sheriff’s foreclosure sale by a credit
               bid on October 9, 2008, merged U.S. Banks’ mortgage lien into the
               legal title, but did not affect German American’s subordinate mortgage
               when German American did not receive notice of the foreclosure. As
               such, German American’s lien has priority.
               6. Indiana Code 32-29-8-4 does not apply retroactively to save U.S.
               Bank from the operation of case law, as the statute on its face was
               effective upon passage, March 19, 2012, long after the date of the
               execution of the U.S. Bank special warranty deed to transfer title to
               Briones. Therefore, that statute has, in the court’s opinion, no
               applicability or relevance to the matters at issue before the court.
       Briones’s App. at 167. The trial court did not specifically rule on NCM’s motion

       for strict foreclosure, which had been merged into the instant action.


[29]   “An action to foreclose a mortgage is essentially equitable in nature.” Mark Dill

       Plumbing Co., 903 N.E.2d at 168 (citing Centex Home Equity Corp. v. Robinson,

       776 N.E.2d 935, 942 (Ind. Ct. App. 2002), trans. denied). Notwithstanding

       equity’s influence, however, “rules of law obviously guide the foreclosure

       process.” First Fed. Sav. Bank v. Hartley, 799 N.E.2d 36, 40 (Ind. Ct. App. 2003)

       (citing Ind. Code §§ 32-30-10-1 through -14 (setting out procedures for mortgage

       foreclosure actions)). Moreover, “where substantial justice can be

       accomplished by following the law, and the parties’ actions are clearly governed

       by rules of law, equity follows the law.” Id.


[30]   The parties recognize that Citizens was handed down in June 2011 and that I.C.

       § 32-29-8-4 became effective nine months later before the trial court entered

       summary judgment. The parties disagree, however, regarding the applicable

       law to determine the priority of liens against the Property. Appellants contend

       that summary judgment in favor of German American was improper because

       the trial court erred in applying Citizens’ now-abrogated discussion of the merger
       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015     Page 20 of 30
       doctrine to conclude that German American’s junior mortgage was entitled to

       first priority. They maintain that the trial court should have applied I.C. § 32-

       29-8-4.17 German American responds that in 2009, when U.S. Bank received

       title by sheriff’s deed and then transferred the Property to Briones, the merger

       doctrine—the common law in effect at the time—extinguished U.S. Bank’s

       mortgage lien and merged that interest into U.S. Bank’s ownership interest.

       German American asserts that, because that merger had already occurred in

       2009, I.C. § 32-29-8-4 could not be applied retroactively to resurrect U.S. Bank’s

       priority lien.


[31]   A discussion of the doctrines of merger and strict foreclosure, concepts integral

       to our Supreme Court’s decision in Citizens and to the Indiana General

       Assembly’s enactment of I.C. § 32-29-8-4, is warranted and aids our analysis.

       The “merger [doctrine] traditionally applied to join two consecutive interests in

       land when both interests came into the hands of one person.” Citizens, 949
N.E.2d at 1197. “The doctrine primarily operated to simplify real property

       titles in an era before land was conveyed by written instruments. Courts

       subsequently extended the merger doctrine to mortgages.” Id. Modern merger

       occurs: “When a person holds two estates in property in the same right and

       without an intervening estate, the two estates will coalesce to one estate unless a

       beneficial reason exists for keeping them distinct.” Ann M. Burkhart, Freeing




       17
          Briones also claims that he should prevail on appeal pursuant to the statutory protections afforded a bona
       fide purchaser such as Briones. Our resolution of this issue makes a discussion of that issue unnecessary.

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                      Page 21 of 30
       Mortgages of Merger, 40 Vand. L. Rev. 283, 284 (1987). The “doctrine of merger

       operates in these cases as a technical, nonsubstantive rule concerning property

       titles. If the holder of the interests is not benefited in any way by keeping the

       estates distinct, they will merge to simplify the state of title.” Id.


[32]   Equity has never favored the rule of merger. 4 Richard R. Powell & Patrick J.

       Rohan, Powell on Real Property § 37.32[1] (Michael A. Wolf ed. 2000). “If there

       is any advantage to be gained by continuing the independent existence of the

       rights, such independent existence will be maintained. This equitable exception

       to the doctrine of merger is explained as a product of ‘intent,’ actual or

       presumed.” Id. (footnotes omitted).


[33]   At English common law, “strict foreclosure” was a rare procedure that gave the

       mortgagee title to the mortgaged property—without first conducting a sale—

       after a defaulting mortgagor failed to pay the mortgage debt within a court-

       specified period. Mark Dill Plumbing Co., 903 N.E.2d at 168. In states like

       Indiana, however, where a mortgage is regarded as creating only an equitable

       lien,18 and not as a conveyance of the legal estate, the remedy by strict

       foreclosure can only be resorted to under special and peculiar circumstances.




       18
         “Indiana is unequivocally committed to the lien theory and the mortgagee has no title to the land
       mortgaged. The right to possession, use and enjoyment of the mortgaged property, as well as title, remains in
       the mortgagor, unless otherwise specifically provided, and the mortgage is a mere security for the debt.” In re
       Phillips, 368 B.R. 733, 743 (Bkrtcy. N.D. Ind. 2007) (quoting Kosciusko Cty. Rural Elec. Membership Corp. v. N.
       Ind. Pub. Serv. Co., 248 Ind. 482, 229 N.E.2d 811, 817 (1967)) (citations omitted).

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                      Page 22 of 30
       Id. Because it is a harsh remedy, strict foreclosure “should be pursued only in

       cases where a statutory foreclosure and sale would be inappropriate.” Id.


[34]   Under strict foreclosure, “[t]he mortgagee, as owner of the legal interest, could

       seek an ascertainment of the amount due and a decree that the defendant pay

       this amount within a short period to be fixed by the court.” Powell & Rohan,

       supra, § 37.43. “If the defendant failed to pay, his equity of redemption in the

       mortgaged premises was absolutely foreclosed and he was debarred from all

       rights.” Id. Indiana recognizes strict foreclosure under limited circumstances,

       “where a foreclosure action has proceeded to conclusion and it is then

       discovered that a junior lienor has been omitted from the action, strict

       foreclosure is a normal method open to the purchaser to clear title.” Id. In a

       strict foreclosure action, “The prayer for relief does not include a request for a

       deficiency judgment since the mortgagee is seeking to perfect his title rather

       than apply security to a debt.” Id. Strict foreclosure has acknowledged

       usefulness “[a]s an ancillary device to extinguish an overlooked subordinate

       claim.” Id.


[35]   In Citizens, our Supreme Court applied the merger doctrine to the interests that

       existed in land that had been foreclosed upon and purchased by a mortgagee,

       the result of which was that the mortgagee had no seniority over a junior

       lienholder erroneously omitted from the foreclosure proceedings.


[36]   In the legislative session immediately following the Citizens decision, the

       General Assembly enacted I.C. § 32-29-8-4, declaring an emergency to allow the


       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 23 of 30
       statute to become effective upon passage. 19 This statute effectively “eliminated the

       doctrine of merger from Indiana foreclosure law and statutorily reinstated the

       strict foreclosure remedy to resolve claims of omitted parties following

       mortgage foreclosures.” Rory O’Bryan, Legislative Preemption of Merger, Prob. &

       Prop., May/June 2013 44, 45. I.C. § 32-29-8-4 defined the terms “interested

       person” and “omitted party” in the context of a foreclosure suit, and laid out

       the steps whereby either could file an action to determine the extent of an

       omitted party’s interest and terminate that interest subject to the right of the

       omitted party to redeem the property on terms as the court considers equitable

       under the circumstances.


[37]   I.C. § 32-29-8-4 provides that an “interested person,” like NCM, U.S. Bank, or

       Briones, or an “omitted party,” like German American or Bank of Evansville,

       can bring a civil action, “at any time after a judgment and decree of sale is

       entered in an action to foreclose a mortgage,” to determine the extent of and

       terminate the interest of an omitted party in the property subject to the sale.

       I.C. § 32-29-8-4(c). The court is then charged with determining the extent of the

       omitted party’s interest in the property, and “issue a decree terminating that

       interest, subject to the right of the omitted party to redeem the property on

       terms as the court considers equitable under the circumstances.” I.C. § 32-29-8-

       4(d). If the court determines that the omitted party is entitled to redemption,



       19
          We note that the Indiana General Assembly adjourns in the spring of each year and does not go into full
       session until January of the following year. Therefore, absent calling a special session, March 2012 was,
       likely, the soonest the legislature could have responded to the Citizens decision.

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                    Page 24 of 30
       and after considering certain statutory factors, “the court shall grant redemption

       rights to the omitted party that the court considers equitable under the

       circumstances.” I.C. § 32-29-8-4(g).


[38]   The purpose of the statute is set forth in section (h), which provides:

               (h) The senior lien upon which the foreclosure action was based is not
               extinguished by merger with the title to the property conveyed to a
               purchaser through a sheriff’s deed executed and delivered under IC 32-
               29-7-10 until the interest of any omitted party has been terminated:
                        (1) through an action brought under this section; or
                        (2) by operation of law.
               Until an omitted party’s interest is terminated as described in this
               subsection, any owner of the property as a holder of a sheriff’s deed
               executed and delivered under IC 32-29-7-10, or any person claiming
               by, through, or under such an owner, is the equitable owner of the
               senior lien upon which the foreclosure action was based and has all
               rights against an omitted party as existed before the judicial sale.
       I.C. § 32-29-8-4(h).


[39]   Appellants contend that the trial court erred when it applied the common law

       merger principles of Citizens, instead of applying I.C. § 32-29-8-4. We agree.


[40]   We reject German American’s argument that U.S. Bank’s interests were

       extinguished by operation of law in 2009. Even under the reasoning of Citizens,

       merger was not automatic. NCM filed its motion for strict foreclosure in

       January 2010, and that motion was consolidated into the instant action in May

       2010. Applying Citizens’ rationale, the motion for strict foreclosure would have

       acted “merely as a mechanism to place before the court the question of whether




       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015     Page 25 of 30
       the doctrine of merger should be enforced.” Citizens, 949 N.E.2d at 1200 (emphasis

       added).


[41]   Here, the doctrines of merger and strict foreclosure were of no import until the

       parties questioned the priority of their interests in the Property. German

       American did not file its motion to set aside the default judgment until

       November 2009, and the default judgment was not set aside until December

       2009. The question of priority did not arise until NCM filed its motion for strict

       foreclosure in January 2010; it was at that time that the doctrines of merger and

       strict foreclosure became issues. It would be another three years, in 2013 when

       this case was decided, before the trial court would have to determine whether

       merger had occurred.


[42]   German American contends the application of I.C. § 32-29-8-4 to this case

       would be improper as retroactive. “Statutes are disfavored as retroactive when

       their application ‘would impair rights a party possessed when he acted, increase

       a party’s liability for past conduct, or impose new duties with respect to

       transactions already completed.’” Fernandez-Vargas v. Gonzales, 548 U.S. 30, 37

       (2006) (quoting Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994)).

       “Accordingly, it has become ‘a rule of general application’ that ‘a statute shall

       not be given retroactive effect unless such construction is required by explicit

       language or by necessary implication.’” Id.; see also Moore v. State, 30 N.E.3d
1241, 1248 (Ind. Ct. App. 2015) (“A general rule of statutory construction is

       that, unless there are strong and compelling reasons, statutes will not be applied

       retroactively.”).

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 26 of 30
[43]   “[T]he presumption against retroactive legislation is deeply rooted in our

       jurisprudence, and embodies a legal doctrine centuries older than our

       Republic.” Landgraf, 511 U.S. at 265. “Elementary considerations of fairness

       dictate that individuals should have an opportunity to know what the law is and

       to conform their conduct accordingly; settled expectations should not be lightly

       disrupted.” Id. For that reason, the principle that the legal effect of conduct

       should ordinarily be assessed under the law that existed when the conduct took

       place has timeless and universal human appeal.” Id. (internal quotation marks

       omitted).


[44]   That being said, “[a]lthough court opinions often designate statutes as either

       prospective or retrospective, the statutes in fact are often not susceptible to such

       clear characterization.” 2 Norman J. Singer & J.D. Shambie Singer, Sutherland

       Statutory Construction 383-85 (7th ed. 2009). “Many statutes are both

       prospective and retrospective. Id. at 385. “A statute does not operate

       ‘retrospectively’ merely because it is applied in a case arising from conduct

       antedating the statute’s enactment, or upsets expectations based in prior law.”

       Landgraf, 511 U.S. at 269 (citation omitted). “The inquiry into whether a

       statute operates retroactively demands a commonsense, functional judgment

       about ‘whether the new provision attaches new legal consequences to events

       completed before its enactment.’” Martin v. Hadix, 527 U.S. 343, 357-58 (1999)

       (citing Landgraf, 511 U.S. at 270). “This judgment should be informed and

       guided by ‘familiar considerations of fair notice, reasonable reliance, and settled

       expectations.’” Id. (quoting Landgraf, 511 U.S. at 270).

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 27 of 30
[45]   In Landgraf, the United States Supreme Court offered,

               When a case implicates a federal statute enacted after the events in
               suit, the court’s first task is to determine whether Congress has
               expressly prescribed the statute’s proper reach. If Congress has done
               so, of course, there is no need to resort to judicial default rules. When,
               however, the statute contains no such express command, the court
               must determine whether the new statute would have retroactive effect,
               i.e., whether it would impair rights a party possessed when he acted,
               increase a party’s liability for past conduct, or impose new duties with
               respect to transactions already completed. If the statute would operate
               retroactively, our traditional presumption teaches that it does not
               govern absent clear congressional intent favoring such a result.
511 U.S. at 280. Although the Landgraf Court was addressing a federal statute,

       we find this procedure provides guidance regarding the application of I.C. § 32-

       29-8-4 under the facts of this case.


[46]   The Indiana General Assembly in adopting I.C. § 32-29-8-4 provided evidence

       as to its scope. The language of subsection (c), a section that effectively codified

       a form of strict foreclosure, provides, “At any time after a judgment and decree

       of sale is entered in an action to foreclose a mortgage on an interest in real

       property in Indiana, an interested person or an omitted party may bring a civil

       action to: (1) determine the extent of; and (2) terminate the interest of; an

       omitted party in the property subject to the sale.” I.C. § 32-29-8-4(c) (emphasis

       added). The plain meaning of the “strict foreclosure” language shows that I.C.

       § 32-29-8-4 can be applied any time after a judgment and decree of sale is

       entered. I.C. § 32-29-8-4.


[47]   The Millers obtained a $25,000 line of credit from German American on

       November 17, 2006, and executed a mortgage in favor of German American to
       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015     Page 28 of 30
       secure that loan. Prior to making that loan, German American should have

       engaged in due diligence. A review of the Warrick County Recorder records

       would have uncovered the existence of U.S. Bank’s mortgage, which was

       recorded on October 19, 2006 (Instrument No. 2006R-012338), as a first

       priority lien. Briones’s App. at 95-96; Appellee’s App. 189. The mortgage reflected

       that just one month prior, the Millers had borrowed almost $775,000 from U.S.

       Bank to finance the purchase of the Property. Appellee’s App. at 189-90. In other

       words, the Property, which was the collateral German American accepted in

       exchange for granting the loan, already had a first priority lien against it

       securing U.S. Bank’s loan, which was about thirty times larger than the line of

       credit that German American extended to the Millers.


[48]   The concepts of merger and strict foreclosure were in existence at the time the

       Millers borrowed money from both U.S. Bank and German American, and

       German American’s interests would not have been substantively changed by a

       shift in those concepts during the pendency of the case. Considerations of the

       doctrines of merger and strict foreclosure played no part in the expectations that

       German American had when it granted the Millers their loan.


[49]   The application of I.C. § 32-29-8-4 to the instant facts will not impair any rights

       German American had when it acted, will not increase German American’s

       liability for past conduct, and will not impose new duties on German American

       with respect to completed transactions. Accordingly, the application of I.C. §

       32-29-8-4 to the facts of this case does not act as a retroactive application. In



       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015   Page 29 of 30
       fact, the application of this statute will return German American to the position

       that it knew it occupied—that of a junior lienholder.


[50]   Pursuant to I.C. § 32-29-8-4, German American is not entitled to the priority

       lien it obtained from the trial court. This application of this statute is what our

       legislature intended and is consistent with an equitable result.20


[51]   The language of I.C. § 32-29-8-4 sets forth the specific procedure that an

       interested party or an omitted party must take regarding determining and

       terminating the interest of an omitted party. We remand this case to the trial

       court with instructions that the court treat the motion for strict foreclosure as a

       motion filed pursuant to I.C. § 32-29-8-4 and, thereafter, apply that section to

       resolve German American’s interest as an omitted party.


[52]   We affirm the trial court’s decision to set aside German American’s default

       judgment, we reverse the trial court’s grant of summary judgment in favor of

       German American, and we remand to the trial court to decide this case

       pursuant to I.C. § 32-29-8-4


[53]   Affirmed in part, reversed in part, and remanded.


       Vaidik, C.J., and Bradford, J., concur.




       20
          Indeed, in its Partial Judgment, the trial court made the same observation, noting that its judgment “seems
       to result in an inequitable and unjust result.” Briones’s App. at 167.

       Court of Appeals of Indiana | Opinion 87A01-1409-MF-366| September 22, 2015                      Page 30 of 30